Citation Nr: 1333816	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  09-32 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, including tinnitus and vertigo (claimed as loss of balance). 

2.  Entitlement to service connection for residuals of fractured nose. 

3.  Entitlement to service connection for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1963. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above. 

In May 2012, the Veteran and his wife, testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file. 

In July 2012, the Board granted service connection for bilateral sensorineural hearing loss and remanded the current matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2012, the Board instructed the RO via the AMC to seek the Veteran's assistance in obtaining outstanding records of pertinent treatment for his claimed residuals of a head injury, including tinnitus and vertigo, residual nose fracture, and degenerative disc disease of the cervical spine, since separation from active service until the present.   In particular, the Board identified that the Veteran's assistance should be sought in order to obtain records from Drs. Ulsander, Farrar, Scheetz, and McDonald, as well as the Suburban General Hospital in Norristown, Pennsylvania.  The record shows that the AMC issued the Veteran a notice letter in July 2012 asking him complete and submit a separate VA Form 21-4142, authorization for release, for each of the following: Drs. Ulsander, Farrar, Scheetz, and McDonald, as well as the Suburban General Hospital in Norristown, Pennsylvania.  The Veteran did not respond and no follow-up efforts were taken by VA.

In a March 2013 informal hearing presentation, the Veteran's representative asserted that the Veteran reported that he did not receive any VA Form 21-4142 and that VA failed to take follow-up actions with the Veteran after the issuance of the July 2012 notification.  The Veteran's representative asserts that the matters on appeal should be remanded in order for VA to make reasonable efforts to obtain the identified outstanding records of pertinent treatment.  

There is no indication in the record that substantiates the Veteran's claim that he did not receive the July 2012 notice, and he has not asserted that he has re-located during the appeal period.  Notably, the Veteran did receive the December 2012 supplemental statement of the case (SSOC) at his address of record as reflected by his return of a signed waiver of 30 day waiting period in January 2013.  Regardless, the Board finds that another attempt should be made to gain the Veteran's assistance in obtaining the above identified outstanding records of pertinent treatment.  

The Board reminds the Veteran that VA's duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide authorization forms, which contain the complete names and addresses of all private health care providers from whom he has received treatment for his claimed residuals of a head injury, including tinnitus and vertigo, residual nose fracture, and degenerative disc disease of the cervical spine, since separation from active service until the present. Identifying information should be specifically requested for Drs. Ulsander, Farrar, Scheetz, and McDonald, as well as the Suburban General Hospital in Norristown, Pennsylvania. 

The RO/AMC should note that the March 1987 statement from Dr. B. McDonnell contains the addresses for Suburban Hospital and Dr. McDonnell. 

2.  After obtaining any necessary release from the Veteran, request copies of all records relating to any treatment of the Veteran by the identified health care providers since his active service. All negative responses should be properly documented in the claims file. 

3.  After the development above has been completed to the extent possible, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, reexamine the claims file to determine whether any supplementary development is warranted including, but not limited to, obtaining a medical examination and/or opinion regarding the claimed disabilities. 

4.  Thereafter, the issues on appeal should be readjudicated. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



